Citation Nr: 0706977	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-31 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee



THE ISSUE

Whether timely substantive appeal was filed on the March 2002 
rating decision on the issues of service connection for 
residuals of head injury, claimed as a "plate in the head"; 
cervical spine disability; and an acquired psychiatric 
disorder, claimed to include as secondary to head injury.     


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2003 determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that timely substantive appeal was not filed on 
the March 2002 denial of, among other things, service 
connection for residuals of head injury, claimed as a "plate 
in the head"; cervical spine disability; and an acquired 
psychiatric disorder, claimed to include as secondary to head 
injury.  A July 2004 Statement of the Case addressed 
timeliness of appeal, and, in August 2004, the veteran 
perfected appeal on that issue.     


FINDINGS OF FACT

1.  The veteran was informed of the March 2002 rating 
decision denying service connection for residuals of head 
injury, claimed as a "plate in the head"; cervical spine 
disability; and an acquired psychiatric disorder, claimed to 
include as secondary to head injury, by a letter dated March 
25, 2002.

2.  The veteran filed a notice of disagreement with the March 
2002 rating decision in May 2002.

3.  The RO issued a statement of the case concerning the 
March 2002 rating decision on July 14, 2003.

4.  The veteran's substantive appeal was received on 
September 26, 2003.


CONCLUSION OF LAW

The substantive appeal received on September 26, 2003 was not 
timely filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.101, 20.200-20.202, 20.302 (2006).
REASONS AND BASES FOR FINDING AND CONCLUSION

To have jurisdiction to review an RO denial, the Board must 
have before it a timely substantive appeal.  A timely 
substantive appeal requires, first, a written notice of 
disagreement (NOD) within one year after the date of notice 
of the RO denial.  An NOD is a written statement of a 
claimant or his representative expressing dissatisfaction 
with an adjudicative determination of the agency of original 
jurisdiction (that is, the RO) and a desire to contest it.  
38 C.F.R. § 20.201 (2006).  Thereafter, the RO must issue a 
Statement of the Case (SOC) on the matter being appealed.  
Then, appeal must be perfected by a final step - the filing 
of a VA Form 9 or other written equivalent thereof, 
indicating an intention to seek appeal to the Board.  38 
U.S.C.A. § 7105(a) (West 2002), 38 C.F.R. §§ 20.200-20.202 
(2006).  A timely substantive appeal is one filed in writing, 
within 60 days of the date of notice of the SOC, or within 
the remainder of the one-year period of the date of notice of 
the RO decision being appealed, whichever is later.  The date 
of mailing of the SOC will be presumed to be the same as the 
date of the SOC.  See 38 C.F.R. § 20.302 (2006).

The Board has the authority to determine whether it has 
jurisdiction to review a case, and may dismiss any case over 
which it does not have jurisdiction.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.101(d) (2006).  Any statutory 
tribunal, like the Board, must ensure its jurisdiction over a 
case before deciding its merits, and a potential 
jurisdictional defect may be raised by the tribunal, sua 
sponte, or by any party, at any stage in the proceedings, 
and, once apparent, must be adjudicated.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

In August 2001, the veteran filed an informal claim seeking 
service connection for, among other things, for residuals of 
head injury, claimed as a "plate in the head"; cervical 
spine disability; and an acquired psychiatric disorder, 
claimed to include as secondary to head injury.  A March 2002 
rating decision denied the claim.  A March 25, 2002 letter 
notified the veteran of the decision and of his appeal 
rights.  On May 24, 2002, VA received a timely NOD on the 
aforementioned three issues.  On July 14, 2003, the RO mailed 
an SOC on those issues.  The cover letter accompanying the 
SOC indicates that a blank VA Form 9 and information 
concerning various hearing options available to the veteran 
were provided.  That letter also notified the veteran that he 
must file a substantive appeal within 60 days from July 14, 
2003, or within the remainder, if any, of the one-year period 
from the date of the letter notifying him of the rating 
decision being appealed, and that he may request an extension 
of time to perfect an appeal before the time limit for 
perfecting appeal expires.  On September 26, 2003, the 
veteran filed a VA Form 9 on the three issues on which he 
seeks Board review.      

The VA Form 9 filed on September 26, 2003 is untimely.  Here, 
because the SOC on the issues of service connection for head 
injury residuals, cervical spine disorder, and psychiatric 
disorder was sent on July 14, 2003, after expiration of the 
one-year period after the rating decision was mailed (March 
25, 2002), the deadline for substantive appeal was 60 days 
after the July 2003 SOC was mailed.  The 60-day period 
expired before September 26, 2003, even considering certain 
rules for computation of time limits in 38 C.F.R. § 20.305 
(2006).  There is no evidence of communication from the 
veteran or a representative seeking an extension of time to 
perfect appeal, received after the SOC was issued.  38 C.F.R. 
§ 20.303 (2006).

The Board may dismiss a matter for which no timely 
substantive appeal was filed, as is the case here on the 
March 2002 denial of service connection for head injury 
residuals, cervical spine disorder, and psychiatric disorder.  
The formality of perfecting timely appeal is part of a clear 
and unambiguous statutory scheme that requires the filing of 
both an NOD and a formal appeal to the Board.  See Roy v. 
Brown, 5 Vet. App. 554, 555 (1993).  Without timely 
substantive appeal, the Board has no jurisdiction to address 
those three issues.  

The Board is aware of the veteran's and his representative's 
argument to the effect that the veteran needed help 
completing forms in a timely manner due to his psychiatric 
impairment caused by purported in-service head injury in 
1967, aboard the U.S.S. Princeton (during a May 1999 VA 
medical examination, the veteran said that incident occurred 
in 1965), and therefore, the Board should exercise discretion 
to waive the issue of untimely appeal.  See, e.g., Beyrle v. 
Brown, 9 Vet. App. 24 (1996); Rowell v. Principi, 4 Vet. App. 
9 (1993).  The current contention is that a large ammunition 
container fell on the veteran's head, resulting in so severe 
an injury that the veteran was hospitalized for six weeks and 
had a "metal plate" inserted in his head.  The 
representative has argued that, because the enlistment 
medical examination report documents no scar, but the 
separation medical examination report does (a one-inch scar 
on the left forehead), and service personnel records do 
reflect presence aboard the U.S.S. Princeton, such evidence 
makes the veteran's "head injury" contention credible.  In 
February 2007, the representative also argued that the 
service medical records are incomplete.  

The Board appreciates the argument, but declines to waive the 
issue of untimely appeal.  Notwithstanding the enlistment and 
separation medical examination reports and the service 
personnel records, the service medical records reflect 
nothing about any head injury, or even symptoms or complaints 
that reasonably could be deemed indicative of such injury 
(such as headaches or neck pain, given the present contention 
that that injury also is the cause of presently claimed 
cervical spine disability), much less a head injury of such 
severity as alleged such that six weeks of hospitalization 
was needed.  Moreover, even before August 2001, the veteran 
unsuccessfully sought service connection for head injury 
residuals (see October 1999 rating decision), and his May 
1999 statement that he had surgery for a ruptured artery in 
the forehead area as a result of an automobile accident in 
1965 or 1966 seems to contradict the present contention that 
the scar noted on the separation medical examination report 
indicates the "ammunition box" injury occurred.  Given the 
contention that service medical records might be incomplete, 
the Board has considered whether, notwithstanding the 
purported "ammunition box" incident, the veteran might have 
been involved in an automobile accident in service, but, as 
with the purported "ammunition box" injury, the service 
medical records indicate nothing about an automobile accident 
during active duty, or any complaints of, or treatment for, 
problems that suggest such accident occurred.  There is 
nothing in the service medical or personnel records presently 
of record to indicate that the veteran was treated, during 
service, at a medical facility whose records might be 
missing.  Nor do the post-service clinical records provide 
information tending to corroborate the veteran's current 
contentions, or those made in connection with any pre-August 
2001 claim (e.g., medical evidence suggesting prior blunt 
head injury).  Under the circumstances, the Board declines to 
waive the issue of untimely appeal.  The appeal is dismissed.        


ORDER

The appeal on the March 2002 rating decision on the issues of 
service connection for residuals of head injury, claimed as a 
"plate in the head"; cervical spine disability; and an 
acquired psychiatric disorder, claimed to include as 
secondary to head injury, is dismissed for lack of Board 
jurisdiction.





____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


